DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This action is in response to remarks filed on 8/25/2022.
Claims 1-6, 8, 10, & 12-15, 17-20, 22, 24, 27, & 30 remain pending. No claims have been amended. Claims 1-6, 8, 10, & 12-15, 17-20, 22, 24, 27, & 30 have been examined and are rejected. 


Priority
This application is a continuation of PCT/IB2020/056355 filed 7/7/2020, and claims priority to foreign application HK19126689.0 filed 7/11/2019.


Response to Arguments
Applicant’s arguments filed in the communications above have been fully considered but are not persuasive. In the communications filed, applicant argues in substance that:
(a) Gordon's IECS server does not send and receive messages "via the at least one or more corresponding integration modules." As clearly shown in FIG. 1, the IECS server 200 communicates directly with recipients 106, not via one or more integration modules. Rad is also deficient… Rad further teaches that the "analytics engine 224 receives input signals from the various messaging applications" and also "provides the necessary functional components for handling data integration from each of the plurality of messaging applications." (Rad, [0024], [0025].) That is, the single analytics engine is associated with all of the different messaging applications or communication platforms. Rad's single analytics engine 224 is not "associated with a unique communication channel of the plurality of communication channels," as required by claim 1. The other cited references, Akbulut and Allen are similarly deficient.

In response to argument (a), examiner respectfully disagrees. 
With respect to integration modules, the specification provides: 
The central messaging module may include a pre-determined set of commands comprising an interface, and each of the corresponding integration modules are configured to receive the predetermined set of commands and issue corresponding communication channel specific commands. [p.3 ll.17-20]

Each of the respective integration module 60, 70, 80 have interfaces 64, 74, 84 which translate commands to/from the central messaging network and the messaging network with which they are in communication. [p.10 ll.19-21]

The specification further provides:
in some instances the present technology may be presented as including individual functional blocks including functional blocks comprising devices, device components, steps or routines in a method embodied in software, or combinations of hardware and software. [p.23 ll.1-4]

Thus with reference to the specification, the broadest reasonable interpretation of an integration module appears to include a software routine which translates commands between a format used by a central messaging module and a format used by a communication channel that is part of a particular messaging network. 
Similarly, Rad teaches an analytics engine that provides the necessary functional components for handling data integration from each of the plurality of messaging applications, e.g., by conversion of data from a first format suitable for use with the first messaging application to a second format suitable for use with the second message application, or by conversion of data from the first format to a format common to multiple messaging applications [Rad: 0025]. Rad further teaches that some embodiments may be embodied in software where a software element may refer to any software structures arranged to perform certain operations [Rad: 0045]. Thus Rad teaches software routines which convert data between a first format suitable for use with a first particular messaging application and a second universal format. The portion of software in Rad that provides a routine for translating between a particular messaging application/channel is necessarily inoperable for use with another messaging application/channel. In other words, each translation routine is functional for (i.e. associated with) a unique communication application/channel. As such, each software routine of Rad which constitutes “the necessary functional components for handling data integration from each of the plurality of messaging applications” is analogous to an integration module of the instant application. 

For at least these reasons, applicant’s arguments are considered not persuasive. 


Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6, 8, 10, 13-14, 17-20, 22, 24, & 30 are rejected under 35 U.S.C. 103 as being unpatentable Gordon (US 2016/0352677 A1) in view of Radhakrishnan (US 2015/0193457 A1), hereinafter referenced as Rad.
With regard to Claim 1, Gordon teaches:
A communication system for communicating messages between a group comprising a plurality of user accounts on a plurality of communication channels, wherein at least some user accounts operate on a first communication channel and at least some of the other user accounts operate on at least a second communication channel different to the first communication channel; (an IECS server that enables collaborative chat rooms (i.e. groups) for a plurality of users, wherein the messages in a chat room may be created in response to an incoming email message or composed by other means including by automated API, integration with third-party software packages, SMS, and the like (i.e. a plurality of different communication channels) [Gordon: 0051-55; 0030-31; Figs. 6, 9, & 11]); 
the system comprising: 
at least one or more data stores for retaining user account identification information and membership of at least some of the user accounts in at least one or more groups; (IECS server memory is a typical database and is used to store attributes for Accounts, Chat Rooms, Chat Sessions, Messages, Files, and other items of the like [Gordon: 0065]);
a central messaging module communicatively coupled to the at least one or more data stores and configured to send and receive messages from any one of the user accounts of a group via the at least one or more corresponding plurality of communication channels of the other user accounts in that group; (receiving an email response at the IECS server from a user participating in a chat room, parsing the new email for its constituent parts and passing the constituent parts of the email to Chat Service where the Email Contents and Attachments may be converted and displayed as Chat Messages [Gordon: 0082-86; Fig. 11], wherein a participating user may generate and send additional chat messages via the input field of the native application IECS client [Gordon: 0054-55; 0030; Fig. 6]).

However, Gordon does not explicitly teach:
a plurality of integration modules wherein at least one or more integration modules are associated with a unique communication channel of the plurality of communication channels.
	
In a similar field of endeavor involving integrating electronic communications from a plurality of platforms, Rad discloses:
a plurality of integration modules wherein at least one or more integration modules are associated with a unique communication channel of the plurality of communication channels; (an analytics engine for providing the necessary functional components for handling data integration from each of a plurality of messaging applications, e.g., by conversion of data from a first format suitable for use with the first messaging application to a second format suitable for use with the second message application, or by conversion of data from the first format to a format common to multiple messaging applications, the plurality of messaging applications including communication modalities such as e-mail applications, SMS applications, social network applications, instant-messaging applications, peer-to-peer applications, etc. [Rad: 0025; 0023]).

It would have been obvious to one of ordinary skill in the before the effective filing date of the claimed invention to modify Gordon in view of Rad in order to provide a plurality of integration modules associated with unique communication channels in the system of Gordon. 
One of ordinary skill in the art would have been motivated to combine Gordon with Rad as doing so would enable all messages from each system/platform to be integrated into a user-selected communication platform [Rad: 0028]. 

With regard to Claim 2, Gordon-Rad teaches:
The communication system for communicating messages between a plurality of user accounts as claimed in claim 1 wherein the identification information of a specified user account includes identification of the communication channel associated with the specified user account; (IECS server memory is a typical database and is used to store attributes for Accounts, Chat Rooms, Chat Sessions, Messages, Files, and other items of the like [Gordon: 0065]).

With regard to Claim 3, Gordon-Rad teaches:
The communication system for communicating messages between a plurality of user accounts as claimed in claim 1 wherein user account identification information for a specified user account includes account identification information for that user account on the central messaging module and account identification information of that user account on a specific communication channel associated with the specified user account; (IECS server memory is a typical database and is used to store attributes for Accounts, Chat Rooms, Chat Sessions, Messages, Files, and other items of the like [Gordon: 0065; 0063], wherein the IECS Service obtains or assigns an Account ID to each email address in the email [Gordon: 0007; 0091]. Examiner notes that the assigned Account ID is for the IECS service which is analogous to the claimed central messaging module, and the associated email address provides account identification information on a specific communication channel).

With regard to Claim 4, Gordon-Rad teaches:
The communication system for communicating messages between a plurality of user accounts as claimed in claim 3 wherein user account identification information for a specified user account on the specific communication channel is accessible to the central messaging module via each integration module of that user account; (storing an association between a user’s email address and Account ID [Gordon: 0091]. Rad teaches that each communication platform associated with each user is first registered with the service provider [Rad: 0031-32]).

With regard to Claim 5, Gordon-Rad teaches:
The communication system for communicating messages between a plurality of user accounts as claimed in claim 1 wherein the central messaging module is configured to store in at least one or more data stores all messages transmitted between the user accounts of a group; (IECS server memory is a typical database and is used to store attributes for Accounts, Chat Rooms, Chat Sessions, Messages, Files, and other items of the like [Gordon: 0065; 0063]. Rad teaches that a service provider could offer to provide the storage of the electronic communications on the client system [Rad: 0031-32]).W

With regard to Claim 6, Gordon-Rad teaches:
The communication system for communicating messages between a plurality of user accounts as claimed in claim 1 wherein the central messaging module is configured to associate each user account of a group with each corresponding integration module for sending and receiving messages to the group; (creating a chat room (i.e. group) and inviting participants [Gordon: 0041]. Rad teaches that each communication platform associated with each user is first registered with the service provider [Rad: 0031-32]).

With regard to Claim 8, Gordon-Rad teaches:
The communication system for communicating messages between a plurality of user accounts as claimed in claim 1 wherein the communication channels are instant messaging applications capable of transmitting and receiving messages to and from user accounts thereof; (the messages in a chat room may be created in response to an incoming email message or composed by other means including by automated API, integration with third-party software packages, SMS, and the like [Gordon: 0051-55; Figs. 6, 9, & 11]. Rad teaches that the plurality of messaging applications includes communication modalities such as e-mail applications, SMS applications, social network applications, instant-messaging applications, peer-to-peer applications, etc. [Rad: 0025; 0023]).

With regard to Claim 10, Gordon-Rad teaches:
The communication system for communicating messages between a plurality of user accounts as claimed in claim 1 wherein the central messaging module further includes an access control module, which constrains user access to messages of at least one or more of the groups; (IECS Service 800 provides functions required to create, administer, delete, and interact with Chat Rooms created with the IECS Service, wherein chat rooms may have restricted membership and a chat room administrator (the chat room owner) is tasked with overseeing the membership list of a chat room [Gordon: 0058; 0002]).

With regard to Claim 13, Gordon-Rad teaches:
The communication system for communicating messages between a plurality of user accounts as claimed in claim 1 wherein the system further includes an administration module by which the association of the plurality of user accounts with one or more groups is managed; (IECS Service 800 provides functions required to create, administer, delete, and interact with Chat Rooms created with the IECS Service, wherein chat rooms may have restricted membership and a chat room administrator (the chat room owner) is tasked with overseeing the membership list of a chat room [Gordon: 0058; 0002]).

With regard to Claim 14, Gordon-Rad teaches:
The communication system for communicating messages between a plurality of user accounts as claimed in claim 1 wherein the plurality of user accounts comprises a first user using a first communication channel and a second user using a second communication channel, wherein the first communication channel and second communication channel are different; (the messages in a chat room may be created in response to an incoming email message or composed by other means including by automated API, integration with third-party software packages, SMS, and the like (i.e. a plurality of different communication channels) [Gordon: 0051-55; 0030-31; Figs. 6, 9, & 11]. Rad teaches that the plurality of messaging applications includes communication modalities such as e-mail applications, SMS applications, social network applications, instant-messaging applications, peer-to-peer applications, etc. [Rad: 0025; 0023]).

With regard to Claims 17-20, 22, & 24, they appear substantially similar to the limitations recited by claims 1-6, 8, 10, & 13-14 and consequently do not appear to teach or further define over the citations provided for said claims. Accordingly, claims 17-20, 22, & 24 are rejected for the same reasons as set forth in claims 1-6, 8, 10, & 13-14.

With regard to Claim 30, Gordon-Rad teaches:
A non-transitory computer readable medium comprising program code, which when executed by a processor causes an apparatus to: 
receive a message from a user account of a first messaging application in a group via a network interface for transmission to at least one other user account in the same group, wherein the at least one other user account in the same group is on a different messaging application to the first messaging application; (IECS Service relays chat messages to a plurality of participants in a chat room (i.e. group) utilizing an IECS client (i.e. first messaging application), wherein when one or more participants are not present, sending a digest email containing unseen messages to the not-present participants (i.e. via a different messaging application) [Gordon: 0072-75; Figs. 6 & 9]);
utilize an integration module for transmission of the message via the integration module to the at least one other user account; (executing a create digest email routine to identify chat messages which have not been seen, include the unseen chat message in a digest email, and send the digest email to the participant [Gordon: 0101-104]).

However, Gordon does not explicitly teach:
select an integration module from a plurality of integration modules according to user account identification information for transmission of the message via the selected integration module to the at least one other user account. 

	
In a similar field of endeavor involving integrating electronic communications from a plurality of platforms, Rad discloses:
select an integration module from a plurality of integration modules according to user account identification information for transmission of the message via the selected integration module to the at least one other user account; (an analytics engine for providing the necessary functional components for handling data integration from each of a plurality of messaging applications, e.g., by conversion of data from a first format suitable for use with the first messaging application to a second format suitable for use with the second message application, or by conversion of data from the first format to a format common to multiple messaging applications, the plurality of messaging applications including communication modalities such as e-mail applications, SMS applications, social network applications, instant-messaging applications, peer-to-peer applications, etc. [Rad: 0025; 0023], wherein each communication platform associated with each user is first registered with the service provider [Rad: 0031-32]).

It would have been obvious to one of ordinary skill in the before the effective filing date of the claimed invention to modify Gordon in view of Rad in order to select an integration module from a plurality of integration modules according to user account information in the system of Gordon. 
One of ordinary skill in the art would have been motivated to combine Gordon with Rad as doing so would enable all messages from each system/platform to be integrated into a user-selected communication platform [Rad: 0028]. 


Claims 12 & 27 are rejected under 35 U.S.C. 103 as being unpatentable Gordon (US 2016/0352677 A1) in view of Radhakrishnan (US 2015/0193457 A1), hereinafter referenced as Rad as applied to Claim 1 above, and further in view of Akbulut et al. (US 2019/0149489 A1)
With regard to Claim 12, Gordon-Rad teaches the communication system for communicating messages between a plurality of user accounts as claimed in claim 1, but does not teach:
wherein an automated bot application communicatively coupled to the central messaging module is configured to provide predetermined responses on the occurrence of one or more trigger events in a group chat.
	
In a similar field of endeavor involving a multi-user messaging platform, Akbulut discloses:
wherein an automated bot application communicatively coupled to the central messaging module is configured to provide predetermined responses on the occurrence of one or more trigger events in a group chat; (monitor all conversations in a chat platform and identify a bot to provide a response to an utterance from user [Akbulut: 0057-60; 0074-76; Figs. 3-4]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gordon-Rad in view of Akbulut in order to provide automated bot application to provide predetermined responses in the system of Gordon-Rad. 
One of ordinary skill in the art would have been motivated to combine Gordon-Rad with Akbulut as doing so would find an appropriate bot for identified task and allow the task to be acted upon by a bot without involving other users thereby increasing productivity. 

With regard to Claim 27, it appears substantially similar to the limitations recited by claim 12 and consequently does not appear to teach or further define over the citations provided for said claim. Accordingly, claim 27 is rejected for the same reasons as set forth in claim 12.


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable Gordon (US 2016/0352677 A1) in view of Radhakrishnan (US 2015/0193457 A1), hereinafter referenced as Rad as applied to Claim 1 above, and further in view of Allen et al. (US 2015/0319127 A1).  
With regard to Claim 15, Gordon-Rad teaches the communication system for communicating messages between a plurality of user accounts as claimed in claim 1, but does not teach: wherein the at least one or more of the messages include the user account details appended or prepended thereto for display on the communication channel. 
	
In a similar field of endeavor involving sharing messages between a plurality of communication channels, Allen discloses:
wherein the at least one or more of the messages include the user account details appended or prepended thereto for display on the communication channel; (the user selects a portion of a message to add a shareable tag (e.g., email addresses of one or more social network users, names of the one or more social network users, etc.) to the selected portion of the message, wherein based on the shareable tag added to the portion of the message, one or more social network postings, which includes the portion of the email message, are posted on the social network pages of the social network users, or alternatively, the system sends the portion of the email messages to the social network users, e.g., by using email or instant message, etc. [Allen: 0023]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gordon-Rad in view of Allen in order to append or prepend user account details to messages in the system of Gordon-Rad. 
One of ordinary skill in the art would have been motivated to combine Gordon-Rad with Allen as doing so would allow the users tagged in the message to be immediately notified of the message as opposed to receiving notifications at a later time via periodic emails [Allen: 0013]. 


Conclusion
Applicant’s amendment necessitated any new grounds of rejection presented in this office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Philonenko et al. (US 2016/0212265 A1) which teaches an enhanced customer journey using multichannel contact center.

In the case of amendments, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and support, for ascertaining the metes and bounds of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN MOREAU whose telephone number is (571) 272-5179.  The examiner can normally be reached on Monday to Thursday and alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached at (571) 272-7952.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/AUSTIN J MOREAU/Primary Examiner, Art Unit 2446